In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                      No. 14-0968V
                                  Filed: March 15, 2016
                                      UNPUBLISHED

****************************
PAULA NILSEN,                             *
                                          *
                     Petitioner,          *     Repayment of Excess Award of
                                          *     Compensation; Direction of Additional
                                          *     Judgment; Special Processing Unit
SECRETARY OF HEALTH                       *     (“SPU”)
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
****************************
Danielle A. Strait, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC for respondent.

    DECISION ACKNOWLEDGING REPAYMENT OF EXCESS COMPENSATION
                AND DIRECTING ADDITIONAL JUDGMENT1

Dorsey, Chief Special Master:

       On October 6, 2015, respondent filed a proffer on award of compensation
[“Proffer”] stating that petitioner should be awarded $128,516.11 consisting of
$125,000.00 compensation paid to petitioner and $3,516.11 paid to petitioner and
Optum, in satisfaction of a Medicaid lien from the State of Minnesota. Proffer at 1 (ECF
No. 34). On October 6, 2015, the undersigned issued a decision awarding
compensation in the amount of $128,516.11. (ECF No. 35). Judgment entered on
October 19, 2015. (ECF No. 37).

       On January 18, 2016, petitioner filed a status report indicating that Optum had
returned $353.66 of the $3,516.11 paid to satisfy the Medicaid lien after determining a
duplicate amount was listed in the Medicaid lien payoff amount. (ECF No. 40). After
conferring with respondent’s counsel, petitioner’s counsel was told petitioner should


1 Because this unpublished decision contains a reasoned explanation for the action in
this case, I intend to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.
return the overpayment by check to the Division of Injury Compensation
Programs/HRSA. Id.

       Following the directions of the undersigned, the OSM staff attorney managing
this case conferred with clerk’s office employees and the parties regarding the best
method for amending the judgment to properly reflect the amount awarded petitioner in
this case. See Informal Remarks dated Feb. 3 and 26, 2016. On March 11, 2016, the
parties filed a joint motion to amend the judgment in this case pursuant to Rule 60(a) of
the Rules of the United States Court of Federal Claims. (ECF No. 41). The parties
request that the Clerk issue judgment reflecting the overpayment already returned to
respondent.2

        The undersigned finds the parties’ request to be reasonable. Petitioner’s Motion
is GRANTED. Accordingly, the undersigned directs the Clerk to enter an additional
judgment in favor of respondent in the amount of $353.66, representing reimbursement
for the overpayment of the Medicaid lien amount which already has been repaid by
petitioner.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




2 In the motion, the parties indicate petitioner’s counsel processed the check returned to
them from Optum and issued a check in the same amount ($353.66) which they sent to
respondent at the following address:

                                    Ms. Cheryl Lee
                    Division of Vaccine Injury Compensation/HRSA
                        5600 Fishers Lane, Mail Stop 08N194B
                                  Rockville, MD 20857

Joint Motion to Amend the Judgment at ¶¶ 5-6. The check was sent on February 19,
2016, delivery was made on February 23, 2016 at 10:48 am, and delivery confirmation
was received that same day. Id. at ¶ 6. “On March 11, 2016, Respondent confirmed
receipt of this reimbursement check.” Id. at ¶ 7.
3  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party
filing a notice renouncing the right to seek review.


                                            2